


--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 


SUBLEASE AGREEMENT


BETWEEN


LUIGI BORMIOLI CORPORATION


And
STRATA SKIN SCIENCES, INC.
















Premises:  Suite 140, containing approximately 8,513 square feet of space on the
first floor of the office building located at 5 Walnut Grove Drive, Horsham, PA






Dated:  September 28, 2018





--------------------------------------------------------------------------------



SUBLEASE AGREEMENT
THIS SUBLEASE AGREEMENT ("Lease") is made and entered into this 28th day of
September, 2018 (the "Execution Date"), by and between LUIGI
BORMIOLI CORPORATION, a Pennsylvania corporation (hereinafter referred to as
"Lessor") and STRATA SKIN SCIENCES, INC., a Delaware corporation (hereinafter
referred to as "Lessee").
W I T N E S E S:
In consideration of the covenants and promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.          PREMISES.
A.          Lessor hereby subleases to Lessee and Lessee hereby leases from
Lessor Suite 140, containing approximately 8,513 square feet of office space
(the "Premises"), in the office building (hereinafter referred to as the
"Building"), located at 5 Walnut Grove Drive, Horsham, Montgomery County,
Pennsylvania (hereinafter referred to as the "Property") as shown on the plan
attached hereto as Exhibit "A".
B.          All of Lessor's existing furniture in the Premises (the
'Furniture"), shall remain in the Premises during the Term and Lessee shall have
the right to use the Furniture during the Term.  Lessee shall not be responsible
for maintaining the Furniture in any particular condition during the term.
Lessor makes no representation or warranty as to the condition of the Furniture,
other than as expressly stated in paragraph 8.A.
C.          Notwithstanding anything to the contrary contained herein, Lessor
shall have the right to occupy a portion of the Premises designated by Lessee,
as long as such area is sufficient in size for up to ten (10) employees of
Lessor, and their computers and related equipment to be able to use such area as
office space, from the Commencement Date (as hereinafter defined) through
January 31, 2019.  Lessor agrees to abide by any of Lessee's reasonable rules
and regulations and further agrees to cause its employees not to interfere with
Lessee's use and enjoyment of the Premises.
2.          TERM; RENEWAL.
A.          The term of this Lease (hereinafter referred to as the "Term"),
shall commence on November 15, 2018 (hereinafter referred to as the
"Commencement Date"), and shall terminate on January 31, 2023, unless sooner
terminated or renewed as provided for herein.
B.          Lessee shall have the option to renew this Lease for one (1)
additional term of two (2) years (the "Renewal Term"), provided that:
(1)          Lessee is not in default at the time it exercises such option
right;



 
2

--------------------------------------------------------------------------------





(2)          Lessee gives written notice to Lessor of its exercise of such
option right at least three hundred sixty‑five (365) days prior to the
expiration of the then current Term.  Such renewal period shall be upon the same
terms and conditions of this Lease except that the Base Rent (as hereinafter
defined) for the Premises shall be as set forth on the Rent Rider attached
hereto as Exhibit "B".  Lessee shall have no right to extend or renew beyond the
one (1) two (2) year Renewal Term and in the event Lessee shall fail to exercise
timely its option with regard to the Renewal Term, Lessee's rights hereunder
with regard to extending the Term shall immediately and irrevocably terminate. 
In the event the aforesaid option to renew is duly exercised, all references
contained in this Lease to the Term, whether by number of years, number of
months or otherwise, shall be construed to refer to the Term as extended, as
aforesaid, whether or not specific reference thereto to such extension or
renewal is made in this Lease.  It shall be a condition of Lessee's right to
exercise its option to renew that Lessee is in material compliance with all of
the terms and conditions of this Lease, both at the time of Lessee's exercise of
its option to renew and at the time the Renewal Term is scheduled to commence. 
The immediately preceding sentence may be waived by Lessor, in its sole
discretion; it may not, however, be used by Lessee as a means to negate the
effectiveness of Lessee's exercise of its option to renew.
3.          RENTALS; ESCROW FOR RENTALS.
A.          Lessee's Base Rent shall be abated for the period commencing on the
Commencement Date and ending on January 31, 2019.  Thereafter, Lessee covenants
and agrees to pay to Lessor, as rent for the Premises, the Base Rent as set
forth on the Rent Rider attached hereto as Exhibit "B" (the "Rentals")
commencing on February 1, 2019 (hereinafter referred to as the "Rent
Commencement Date").
B.          Lessee shall pay the Rentals when due and payable, without any
set-offs, deductions or prior demand thereof in accordance with the provisions
of Section 3E below.  In the event that any Rentals are not paid within ten (10)
days after the same is due, Lessee shall pay a late charge of four percent (4%)
of the amount due.
C.          Any payment by Lessee or acceptance by Lessor of a lesser amount
than shall be due from Lessee to Lessor shall be treated as a payment on
account.  The acceptance by Lessor of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full or payment for particular Lease
charges, shall be given no effect and Lessor may accept such check without
prejudice to any other rights or remedies which Lessor may have against Lessee. 
Lessor may apply such payments against the earliest outstanding Lease charges,
or in any other manner which it may choose to account for such payments.
D.          Base Rent shall be payable in equal monthly installments in advance
on the first day of each full calendar month during the Term, commencing on the
Rent Commencement Date.  In the event that the Rent Commencement Date shall be
on a day other than the first day of a calendar month, the Rentals shall be
pro-rated for the fractional month between the Rent Commencement Date and the
first day of the first full calendar month following the Rent Commencement Date
on a per diem basis, calculated on a thirty (30) day month.



 
3

--------------------------------------------------------------------------------





E.          In order to ensure timely payment of Minimum Annual Rent and Annual
Operating Expenses (each as defined in the Master Lease (as hereinafter
defined)) under the Master Lease (collectively, the "Master Lease Rent") to
Master Landlord when due, Lessor and Lessee agree as follows:
(a)          Subsequent to the execution of this Lease, but in no event later
than October 15, 2018, Lessor and Lessee shall establish with TriState Capital
Bank a non-interest bearing deposit account in the names of Lessor and Lessee
(the "Escrow Account") from which all payments of Master Lease Rent shall be
made during the term of this Lease.
(b)          Subsequent to the execution of this Lease, but in no event later
than October 15, 2018, Lessor shall deposit into the Escrow Account an amount
equal to (i) the Master Lease Rent due under the Master Lease during the last
six (6) months of the Term (without giving effect to the Renewal Term) less (ii)
the Base Rent due under this Lease during the last six (6) months of the Term
(without giving effect to the Renewal Term).  For purposes of making the
foregoing deposit, Lessor and Lessee have agreed to use an estimate of Eight
Thousand Five Hundred Fifty Three Dollars and Eighty Nine Cents ($8,553.89) per
month as the amount of Annual Operating Expenses on which to base the Annual
Operating Expenses component of the foregoing deposit.
(c)          Subsequent to the execution of this Lease, but in no event later
than October 15, 2018, Lessee shall deposit into the Escrow Account the Base
Rent due under this Lease during the last six (6) months of the Term (without
giving effect to the Renewal Term).
(d)          On each of December 1, 2018 and January 1, 2019, Lessor shall
deposit into the Escrow Account an amount equal to the Master Lease Rent due on
such date.  On or before the first day of each month commencing February 1, 2019
through the first business day of the last month of the Term (as the same may be
extended by the Renewal Term), Lessor shall deposit into the Escrow Account an
amount equal to the Master Lease Rent due on such date less (ii) the Base Rent
due on such date.
(e)          On or before the first business day of each month commencing
February 1, 2019 through the first business day of the last month of the Term
(as the same may be extended by the Renewal Term), Lessee shall deposit into the
Escrow Account an amount equal to the Base Rent due on such date which deposit
shall satisfy Lessee's obligation to pay Base Rent under this Lease.
(f)          Lessor shall apply the amounts deposited by Lessor and Lessee in
the Escrow Account to pay the installments of Master Lease Rent when due under
the Master Lease.  Upon the occurrence of a default by Lessor under this Lease
or the Master Lease, each beyond any applicable notice and cure period, Lessee
may cause the funds on deposit in the Escrow Account to be applied to pay the
installments of Master Lease Rent when due under the Master Lease.



 
4

--------------------------------------------------------------------------------





(g)          Lessor and Lessee shall cooperate in causing the balance of any
proceeds remaining in the Escrow Account after expiration of the Term (as the
same may be extended pursuant to the provisions of Section 2B above) or earlier
termination of this Lease to be distributed to each of Lessor and Lessee pro
rata in accordance with the percentage by which the remaining balance
contributed by each party bears to the total remaining balance.
(h)          Lessor and Lessee shall each have electronic access to the account
and Lessor and Lessee shall cooperate in causing a copy of all bank statements
for the Escrow Account to be provided directly to Lessor and Lessee. Lessor and
Lessee agree that neither party shall have any right to withdraw any funds from
this account, other than to pay the Master Lease Rent as specified herein.
4.          TAXES.
A.          Lessor shall pay all real estate taxes, ad valorem taxes and
assessments, general and special, use and occupancy taxes, mercantile taxes,
waste management fees, and any other tax imposed upon or levied against real
estate, or upon owners of real estate as such rather than persons generally,
which are assessed against Lessor, payable with respect to or allocable to the
Property to the extent required, and when due, as Additional Rent (as defined in
the Master Lease) under the Master Lease.
B.          Notwithstanding the foregoing, Lessee shall pay, prior to the time
the same shall become delinquent, or payable with penalty, all taxes imposed on
its inventory, furniture, trade fixtures, apparatus, equipment, leasehold
improvements installed by Lessee and any other property of Lessee.
5.          UTILITIES; MAINTENANCE AND REPAIR OF UTILITIES.
A.          Responsibility of Lessor.  Lessee acknowledges that Master Landlord,
pursuant to and under and subject to the terms and conditions of the Master
Lease (as hereinafter defined) furnishes the Premises with electricity, heating
and air conditioning for the normal use and occupancy of the Premises as general
offices between 8:00 a.m. and 6:00 p.m., Monday through Friday (legal holidays
excepted).  Under no circumstances shall Lessee install in the Premises any
equipment which requires more than 110 volts of electricity.  Lessee
acknowledges that Lessor shall not be responsible or liable for any interruption
in utility services, nor shall such interruption affect the continuation or
validity of this Lease.
B.          Maintenance and Repair.  Lessee also acknowledges that Master
Landlord, pursuant to and under and subject to the terms and conditions of the
Master Lease shall, at its own cost and expense, maintain, repair and replace
(as necessary) all of the connections, equipment, systems and fixtures located
within the Premises and which service the Premises with  telephone, electricity
and water.  All work performed in the Premises shall be performed in a
workmanlike fashion, in compliance with all federal, state and local laws and
regulations and all professional standards governing such work.  The provisions
of this Section 5B are subject to the provisions of Section 8C below which are
incorporated herein by reference as if fully set forth.



 
5

--------------------------------------------------------------------------------





6.          USE.
Lessee shall use the Premises for general office purposes and shall not use or
permit the Premises to be used for any other purpose without the prior written
consent of Lessor.  Lessee is expressly prohibited from using the Premises in
conflict with all applicable zoning ordinances and regulations.
7.          INDEMNIFICATION AND INSURANCE.
A.          Indemnification by Lessee.  Lessee will indemnify Lessor, its agents
and employees against, and hold Lessor, its agents and employees harmless from
any and all demands, claims, causes of action, fines, penalties, damages
(excluding punitive and consequential damages), losses, liabilities, judgments
and expenses (including, without limitation, reasonable attorneys' fees and
court costs) incurred in connection with or arising from:  (a) the use or
occupancy of the Premises by Lessee or any person claiming under Lessee; (b) any
activity, work or thing done or permitted by Lessee in or about the Premises;
(c) any acts, omissions or negligence of Lessee, or any person claiming under
Lessee, or the employees, agents, contractors, invitees or visitors of Lessee or
any such person; (d) any breach, violation or nonperformance by Lessee, or any
person claiming under Lessee, or the employees, agents, contractors, invitees or
visitors of Lessee or any such person, of any term, covenant or provision of
this Lease or any law, ordinance or governmental requirement of any kind; or (e)
any injury or damage to the person, property or business of Lessee, its
employees, agents, contractors, invitees, visitors or any other person entering
upon the Premises under the express or implied invitation of Lessee.  If any
action or proceeding is brought against Lessor, its employees or agents by
reason of any such claim, Lessee, upon notice from Lessor, will defend the claim
at Lessee's expense with counsel reasonably satisfactory to Lessor. 
Notwithstanding anything to the contrary herein, Lessee shall have no obligation
to Lessor under this Section 7A to the extent the matter for which Lessee would
otherwise be required to indemnify Lessor arises from (i) a breach of this Lease
by Lessor, (ii) a breach of the Master Lease by Lessor or (iii) the negligence
or willful misconduct of Lessor, its agents or employees.  Lessee is also
required to comply with all indemnification provisions in favor of Master
Landlord as set forth in the Master Lease and the Master Landlord Consent.
B.          Indemnification by Lessor.  Lessor will indemnify Lessee, its agents
and employees against, and hold Lessee, its agents and employees harmless from
any and all demands, claims, causes of action, fines, penalties, damages
(excluding punitive and consequential damages), losses, liabilities, judgments
and expenses (including, without limitation, reasonable attorneys' fees and
court costs) incurred in connection with or arising from:  (a) the use or
occupancy of the Premises by Lessor or any person claiming under Lessor; (b) any
activity, work or thing done or permitted by Lessor in or about the Premises
(unless done by Lessee); (c) any acts, omissions or negligence of Lessor, or any
person claiming under Lessee, or the employees, agents, contractors, invitees or
visitors of Lessor or any such person; (d) any breach, violation or



 
6

--------------------------------------------------------------------------------





nonperformance by Lessor, or any person claiming under Lessor, or the employees,
agents, contractors, invitees or visitors of Lessor or any such person, of any
term, covenant or provision of this Lease or the Master Lease or any law,
ordinance or governmental requirement of any kind; or (e) any injury or damage
to the person, property or business of Lessor, its employees, agents,
contractors, invitees, visitors or any other person entering upon the Premises
under the express or implied invitation of Lessor.  If any action or proceeding
is brought against Lessee, its employees or agents by reason of any such claim,
Lessor, upon notice from Lessee, will defend the claim at Lessor's expense with
counsel reasonably satisfactory to Lessee.  Notwithstanding anything to the
contrary herein, Lessor shall have no obligation to Lessee under this Section 7B
to the extent the matter for which Lessor would otherwise be required to
indemnify Lessee arises from (i) a breach of this Lease by Lessee, (ii) a breach
of the Master Lease by Lessee or (iii) the negligence or willful misconduct of
Lessee, its agents or employees.
C.          Lessee's Insurance.
(1)          Lessee, at its sole cost and expense, shall purchase and maintain
during the Term, comprehensive bodily injury and property damage liability
insurance against claims for bodily injury, death or property damage, occurring
in, on or about the Premises, naming Lessee as the insured and Lessor as an
additional named insured, as well as Lessor's designees, such insurance to
afford minimum protection of not less than Two Million Dollars ($2,000,000.00)
combined single limit coverage.
(2)          To the extent required by law, Lessee shall maintain, throughout
the Term, worker's compensation or similar insurance in form and amounts
required by law.
D.          Policy Requirements for Lessee's Insurance.  All policies of
insurance shall be nonassessable and shall be issued by responsible insurance
companies, holding a rating of "A"/Class X or better by Best's Insurance
Reports, or by an equivalent rating bureau should Best's Insurance Reports cease
to be issued, qualified to do business in Pennsylvania and qualified under the
laws of Pennsylvania to assume risks covered by all policies.  The general
liability policy shall name as additional insureds Lessor and its designees, as
their interests may appear.  The policies shall contain a provision by which the
insurers agree that each such policy shall not be canceled or modified except
after thirty (30) days written notice to Lessor and its designees.  Policies or
certificates thereof shall be deposited with Lessor at least fifteen (15) days
prior to the Commencement Date.  If Lessee shall fail to perform any of its
obligations under this Section, Lessor may, at its sole discretion, perform
same, and the cost thereof shall be payable as Additional Rent upon demand by
Lessor, and/or declare Lessee to be in default hereunder and exercise any or all
of its remedies provided for in Section 19B below.



 
7

--------------------------------------------------------------------------------





E.          Lessor's Insurance. Lessor shall maintain the insurance required to
be maintained by Lessor under the Master Lease meeting the requirements for such
insurance set forth in the Master Lease, which insurance shall name Lessee as an
additional named insured.
F.          Master Lease Insurance Requirements.  Lessee is also required to
comply with all insurance requirements in favor of Master Landlord as set forth
in the Master Lease and the Master Landlord Consent.
G.          Termination Upon Termination of Master Lease.  This Lease shall
terminate upon any termination of the Master Lease.
H.          Survival. The rights and remedies of Lessor and Lessee applicable as
a result of a termination of this Lease, including, without limitation, the
right to indemnification provided for in this Lease, shall survive such
termination.
8.          MAINTENANCE AND REPAIRS.
A.          Lessor covenants to deliver, and Lessee agrees to accept, the
Premises and the furniture in the same condition as the condition of the
Premises on the Execution Date.
B.          Lessee also acknowledges that Master Landlord, pursuant to and under
and subject to the terms and conditions of the Master Lease shall, at its own
cost and expense, make all necessary repairs and replacements to the Premises,
the common areas, and any other improvements located on or within the Premises,
unless necessitated as a result of the negligence or willful misconduct of
Lessee or its agents, contractors or employees.  Lessee shall return the
Premises to Lessor in such good order and condition at the expiration or
termination of the Term, ordinary wear and tear excepted, as is required for
surrender of the Premises under the Master Lease.
C.          In the event Lessee determines that maintenance, repairs or
replacements to the Premises are required which are the responsibility of Master
Landlord, Lessee will provide reasonably detailed notice of such requirement to
Lessor.  Lessor shall promptly, and in any event, within twenty four (24) hours,
notify Master Landlord of the need for such maintenance, repairs or replacements
and shall provide a confirmation of such notice to Lessee; provided, that if the
condition is such that Lessee reasonably determines that Master Landlord's
immediate action is required, Lessee shall so advise Lessor and Lessor shall
provide such notice to Master Landlord immediately and, in any event, within
five (5) hours and shall provide a confirmation of such notice to Lessee.  In
the event Lessor does not provide notice to Master Landlord of the need for
maintenance, repairs or replacements within the time required by this Section
8C, Lessor authorizes Lessee to communicate directly with Master Landlord with
regard to such maintenance, repairs or replacements.  After such notice has been
provided to Master Landlord, whether by Lessor or Lessee, Lessor authorizes
Lessee to communicate directly with Master Landlord as Lessee determines to be
appropriate to secure the completion of such maintenance, repairs or
replacement.



 
8

--------------------------------------------------------------------------------





9.          ALTERATIONS; IMPROVEMENTS.
A.          Lessee shall not make any alterations, renovations, improvements or
other installations in, on or to any part of the Premises (including, without
limitation, any cutting or drilling into any part of the Premises or any
securing of any fixture, apparatus or equipment of any kind to any part of the
Premises) unless and until Lessee shall have obtained Lessor's prior written
approval thereof.  If such approval is granted, Lessee will cause the work to be
performed, at its expense, promptly, efficiently, competently and in a good and
workman like manner by duly qualified or licensed persons or entities, without
interference with or disruption to the construction of the Building and/or the
Premises by Lessor, the operations of other lessees of the Building or their
contractors.  All such work shall be performed in compliance with all applicable
codes, rules, regulations and ordinances.  All alterations, improvements and
additions made by Lessee, or by Lessor at Lessee's request as aforesaid, shall
remain upon the Premises at the expiration or earlier termination of this Lease
and shall become the property of Lessor, unless Lessor shall, prior to the
termination of this Lease, have given written notice to Lessee to remove same,
in which event Lessee shall remove such alterations, improvements and additions
and restore the Premises to the same good order and condition in which it was at
the date of this Lease.  Should Lessee fail so to do, Lessor may do so,
collecting the cost and expense thereof from Lessee as Additional Rent; or, at
Lessor's option, by application of the Deposit (as hereinafter defined) paid
hereunder.
B.          Lessee shall have no power to do any act or make any contract which
may create or be the foundation for any lien, mortgage or other encumbrance upon
the Premises, the Property or any part thereof; should Lessee cause any
improvements, alterations or repairs to be made to the Premises, or material
furnished or labor performed therein or thereon, neither Lessor nor the Premises
nor any improvement shall under any circumstance be liable for the payment of
any expenses incurred or for the value of any work done or material furnished to
the Premises or any part thereof; but all such improvements, alterations,
materials and labor shall be done at Lessee's expense, and Lessee shall be
solely and wholly responsible for contractors, laborers and materialmen
furnishing labor and material to the Premises or any part thereof.  If any
mechanics' or other lien shall at any time be filed against the Premises or the
Property by reason of work, labor, services or materials performed or furnished,
or alleged to have been performed or furnished, to Lessee or to anyone holding
the Premises through or under Lessee, Lessee shall forthwith cause the same to
be discharged of record or bonded to the satisfaction of Lessor.  If Lessee
shall fail to cause such lien to be so discharged or bonded after being notified
of the filing thereof, then, in addition to any other right of Lessor, Lessor
may bond or discharge the same by paying the amount claimed to be due, and the
amount so paid by Lessor, including reasonable attorney's fees incurred by
Lessor, shall be due and payable by Lessee to Lessor as Additional Rent.



 
9

--------------------------------------------------------------------------------





10.          AFFIRMATIVE COVENANTS OF LESSEE.
A.          At all times during the Term, Lessee covenants and agrees:
(1)          To give to Lessor prompt written notice of any accident, fire or
damage occurring in or to the Premises;
(2)          To comply with reasonable rules and regulations of the Property in
effect on the Commencement Date or at such other time or times and from
time-to-time promulgated by Master Landlord pursuant to the Master Lease;
(3)          To keep the Premises clean, orderly and quiet;
(4)          Not to bring or keep anything in or about the Premises that would
cause a cancellation of any insurance covering the Property or an increased
premium.  If Lessee's use causes an increase in insurance premiums for the
Property, Lessee shall pay to Lessor, as Additional Rent, a sum equal to the
difference between the original premium and the increased premium;
(5)          To obtain all permits and licenses necessary to conduct business in
the Premises for the uses as specified herein and to comply promptly and fully
with all present and future laws, ordinances, orders and regulations of any
governmental authority or board of fire underwriters having jurisdiction which
relate to the use or occupancy of the Premises;
B.          Lessee shall not, at any time during the Term use the plumbing
facilities in the Property for any purpose other than that for which they were
constructed or dispose of any damaging or injurious substance therein.
11.          FIRE; CASUALTY.
A.          If the Premises or the Building are damaged by fire, the elements,
accident or other casualty (any of such causes being referred to herein as a
"Casualty") Lessor shall advise Lessee within thirty (30) days of the date of
the casualty as to whether or not the restoration will take more than one
hundred and eighty (180) days to complete and if the restoration shall take more
than one hundred and eighty (180) days to restore (or if the restoration
actually takes more than one hundred and eighty (180) days), Lessee shall have
the right to terminate this Lease, effective as of the date of the Casualty, by
providing written notice to Lessor within five (5) days of receipt of written
notice from Lessor as to the length of time required to complete the
restoration.  If the restoration shall take less than one hundred and eighty
(180) days to complete, Master Landlord pursuant to and under and subject to the
terms and conditions of the Master Lease shall complete such repairs, but not
including the repair, restoration or replacement of the fixtures or alterations
installed by Lessee.  Notwithstanding anything to the contrary herein, any
termination of the Master Lease as a result of a Casualty shall result in a
termination of this Lease.



 
10

--------------------------------------------------------------------------------





B.          Lessee shall receive an abatement of its Rentals to the extent the
Premises are rendered untenantable as a result of a Casualty and a refund of any
Rentals paid by Lessee for periods after the date of such casualty.
12.          EMINENT DOMAIN.
A.          If the entire Property or Building of which the Premises is a part
shall be permanently condemned or taken as the result of the exercise of the
power of eminent domain, or if Master Landlord or Lessor shall convey the
Premises under the threat of the exercise of such power (any of which shall be
deemed a "condemnation" for the purpose of this Lease), then, in that event,
this Lease and all of the right, title and interest of Lessee hereunder shall
cease and terminate as of the date on which Lessor is required to surrender
possession of the Premises, and all Rentals paid or payable by Lessee hereunder
shall be apportioned as of such surrender date and Rentals paid by Lessee for
periods after such date shall be refunded to Lessee.
B.          If a portion of the Property not including the Building or the
Premises shall be condemned or taken then this Lease shall only terminate if (i)
access to or parking for the Premises is reduced or restricted as a result of
such condemnation or (ii) such condemnation results in a termination of the
Master Lease.
C.          Lessee shall only have the right to make a claim against the
condemning authority for its moving and relocation expenses and not otherwise
except to the extent that such claim does not reduce the amount of the award
otherwise payable to Master Landlord.
13.          RELEASE OF CLAIMS.
Lessor and Lessor's agents, employees and contractors shall not be liable for,
and Lessee hereby releases Lessor from all claims for, damage to person or
property sustained by Lessee or any person claiming through Lessee resulting
from any fire, accident, occurrence or condition in or upon the Premises or
Property including, but not limited to such claims for damage resulting from: 
(a) any defect in or failure of plumbing, heating or air conditioning equipment,
electric wiring or installation thereof, water pipes, stairs, railings or walks;
(b) any equipment or appurtenances becoming out of repair; (c) the bursting,
leaking or running of any tank, washstand, water closet, waste pipe, drain or
any other pipe or tank in, upon or about the Premises or Building; (d) the
backing-up of any sewer pipe or downspout; (e) the escape  of hot water; (f)
water, snow or ice being upon or coming through the roof or any other place upon
or near the Premises or otherwise; (g) the falling of any fixture, plaster or
stucco; (h) broken glass; (i) any act or omission of co‑tenants or other
occupants of the Property; and (j) vandalism, lost or stolen property and
malicious mischief.



 
11

--------------------------------------------------------------------------------





14.          WAIVER OF SUBROGATION.
Notwithstanding any other provision herein, Lessor and Lessee hereby release
each other from liability for loss or damage to the property of the party
granting such release, even if the loss or damage occurred through the
negligence of such other party or its  agents, servants, invitees or employees,
provided that this release shall be effective only with respect to loss or
damage:  (i) covered by insurance; and (ii) occurring during such time as the
relevant insurance policy of the party granting such release contains a clause
to the effect that this release does not affect such policy or the right of the
insured to recover thereunder.  Each party will use its best efforts to obtain
such a clause but, if an additional premium is charged therefor, the party
benefiting therefrom, if it desires to have the waiver, will pay to the other
the amount of such additional premium promptly upon being billed therefor.
15.          INSPECTION AND ACCESS.
Lessor expressly reserves the right to enter the Premises at any reasonable time
and upon reasonable notice to examine or to make such repairs, additions or
alterations as it may deem necessary for the safety, improvement or preservation
thereof, but Lessor assumes no obligation to make repairs other than as
expressly stated in this Lease.  The exercise of any reserved right by Lessor
shall not be deemed an eviction or disturbance of Lessee's use and possession of
the Premises and shall not render Lessor liable in any manner to Lessee or to
any other person.
16.          ASSIGNMENT, SUBLETTING AND MORTGAGING.
A.          Lessee shall not assign, mortgage or encumber this Lease, in whole
or in part, or sublet the whole or any part of the Premises, or permit the use
of the whole or any part of the Premises by any licensee without first obtaining
the written consent of Lessor and Master Landlord pursuant to and under and
subject to the terms and conditions of the Master Lease.  Consent to any
particular assignment or subletting shall not be construed as consent to any
further or future assignment or subletting nor obligate Lessor or Master
Landlord to consent to any further or future assignment or subletting.
B.          If this Lease or any interest herein be assigned or otherwise
encumbered or if the Premises or any part thereof be sublet or used or occupied
by anyone other than Lessee without Lessor's prior written consent having been
obtained thereto, Lessor may nevertheless collect the Rentals from the assignee,
sublessee, user or occupant and apply the net amount collected to the Rentals
herein reserved, and no such collection shall be deemed a waiver of Lessee's
violation of the covenants contained herein or an acceptance of the assignee,
sublessee, user or occupant as Lessee hereunder, or constitute a release of
Lessee from the further performance by Lessee of the terms and provisions of
this Lease.  If this Lease or any interest of Lessee herein be assigned or
encumbered or if the whole or any part of the Premises be sublet or used or
occupied by others after having obtained Lessor's prior written consent thereto,
Lessee shall nevertheless remain liable for the payment of the Rentals and the
full performance of all obligations required to be performed by Lessee under
this Lease and Lessee will require any assignee to execute and deliver to Lessor
an assumption of liability agreement in form satisfactory to Lessor including an
assumption by assignee of all of the obligations of Lessee and the assignee's
ratification of and agreement to be bound by all of the provisions of the
Lease.  In addition, Lessee



 
12

--------------------------------------------------------------------------------



          

shall pay to Lessor (at least five (5) days before the effectiveness of the
proposed assignment or sublease, and regardless of whether such proposed
assignment or sublease is approved by Lessor or otherwise becomes effective) the
sum equal to any and all of Lessor's costs of review and other administrative
expenses in connection with such proposed assignment or sublease, such amount
not to be less than Three Thousand ($3,000.00) Dollars.
C.          (1)          In the event Lessee is a corporation, any dissolution,
merger, consolidation or other reorganization of such corporation or any pledge
of or any issue, sale or other transfer of a controlling percentage of the
corporate stock of Lessee (whether in a single transaction or cumulatively)
shall constitute an assignment of this Lease for all purposes of Section 18A. 
The term "controlling percentage", as used herein, shall mean the ownership of
stock possessing, or having the right to exercise, at least fifty‑one percent
(51%) of the total combined voting power of all the classes of issued and
outstanding stock of such corporation entitled to vote for the election of
directors, whether such ownership be direct ownership, or indirect ownership
through ownership of stock of another corporation.  This subsection shall not
apply whenever Lessee is a corporation the outstanding voting stock of which is
listed on a recognized security exchange.
17.          DEFAULT.
A.           "Event of Default" defined.
(1)          The sale of Lessee's interest in the Premises under attachment,
execution or similar legal process; or if Lessee is adjudicated as bankrupt or
insolvent under any state bankruptcy or insolvency law or an order for relief is
entered against Lessee under the federal Bankruptcy Code and such adjudication
or order is not vacated within sixty (60) days;
(2)          The commencement of a case under any chapter of the federal
Bankruptcy Code by or against Lessee or the filing of a voluntary or involuntary
petition proposing the adjudication of Lessee as bankrupt or insolvent, or the
reorganization of Lessee or an arrangement by Lessee or any guarantor with its
creditors, unless the petition is filed or case commenced by a party other than
Lessee and is withdrawn or dismissed within sixty (60) days after the date of
its filing;
(3)          The admission in writing by Lessee of its inability to pay its
debts when due;
(4)          The appointment of a receiver or trustee for the business or
property of Lessee unless such appointment shall be vacated within sixty (60)
days of its entry;
(5)          The making by Lessee of an assignment for the benefit of its
creditors, or if in any other manner Lessee's interest in this Lease shall pass
to another by operation of law;



 
13

--------------------------------------------------------------------------------





(6)          The failure of Lessee to pay any Rentals or other sum of money
within ten (10) days after receipt of written notice from Lessor that the same
is due hereunder, provided, however, if Lessee shall default in the payment of
Rentals two (2) or more times in any twelve (12) month period, that
notwithstanding such defaults have each been cured by Lessee, any further
default in the payment of Rentals shall be deemed an Event of Default without
the ability for cure;
(7)          Default by Lessee in the performance or observance of any covenant
or agreement of this Lease (other than a default involving the payment of
money), which default is not cured within thirty (30) days after the giving of
notice thereof by Lessor, unless such default is of such nature that it cannot
be cured within such thirty (30) day period, in which case no Event of Default
shall occur so long as Lessee shall commence the curing of the default within
such thirty (30) day period and shall thereafter diligently prosecute the curing
of same; provided, however, if Lessee shall default in the performance of any
such covenant or agreement of this Lease two (2) or more times in any twelve
(12) month period, that notwithstanding such defaults have each been cured by
Lessee, any further similar default shall be deemed an Event of Default without
the ability for cure; and
(8)          An event of default under the Master Lease by Lessor.
(9)          The occurrence of any other event described as constituting an
"Event of Default" elsewhere.
B.          Remedies.
Upon the occurrence and continuance of an Event of Default, Lessor without
notice to Lessee in any instance (except where expressly provided for below) may
do any one or more of the following:
(1)          All Rentals and all other sums payable hereunder for the balance of
the Term shall immediately become due and payable as if by terms of this Lease
they were payable in advance, and may immediately proceed to collect, confess
judgment or bring action for said Rentals and other sums, as being in arrears,
or may enter judgment therefor as herein provided for in case of Rentals and
other sums in arrears, or may file a proof of claim in any bankruptcy or
insolvency proceedings for such Rentals and other sums, or Lessor may institute
any other proceedings to enforce payment thereof.
(2)          With judicial process, Lessor may enter the Premises and take
possession of any and all goods, inventory, equipment, fixtures and all other
personal property of Lessee situated in the Premises without liability for
trespass or conversion, and may sell all or any part thereof at public or
private sale.  Lessee agrees that five (5) days' prior notice of any public or
private sale shall constitute reasonable notice.  The proceeds of any such sale
shall be applied, first, to the payment of all costs and expenses of conducting
the sale or caring for or storing said property, including all attorneys' fees;
second, toward the payment of any indebtedness, including (without limitation)
indebtedness for Rentals, which may be or may become due from Lessee to Lessor;
and third, to pay Lessee, on demand in writing, any surplus remaining after all
indebtedness of Lessee to Lessor has been fully paid.



 
14

--------------------------------------------------------------------------------



          

(3)          Lessor may perform, on behalf and at the expense of Lessee, any
obligation of Lessee under this Lease which Lessee has failed to perform and of
which Lessor shall have given Lessee notice, the cost of which performance by
Lessor, together with interest thereon at the Default Rate from the date of such
expenditure, shall be deemed additional rent due under this Lease and shall be
payable by Lessee to Lessor upon demand.
(4)          Lessor may elect to terminate this Lease and the tenancy created
hereby by giving notice of such election to Lessee, and may reenter the
Premises, without the necessity of legal proceedings, and may remove Lessee and
all other persons (if Lessee is still in possession) and property from the
Premises, and may store such property in a public warehouse or elsewhere at the
cost of and for the account of Lessee without resort to legal process and
without Lessor being deemed guilty of trespass or becoming liable for any loss
or damage occasioned thereby.
(5)          Lessor may terminate Lessee's right to possess the Premises and
re‑enter the Premises without terminating this Lease by giving written notice
thereof to Lessee, in which event Lessee shall pay to Lessor (i) all Rentals and
other amounts accrued hereunder to the date of termination of possession, (ii)
all costs and expenses (including court costs and reasonable attorney's fees and
expenses) in obtaining possession of the Premises; all costs incurred in
repairing, restoring, altering, remodeling, or otherwise putting the Premises
into condition reasonably acceptable to a new tenant; if Lessee is dispossessed
of the Premises and this Lease is not terminated,  reletting all or any part of
the Premises (including brokerage commissions, cost of tenant finish work, and
other costs incidental to such reletting); and all costs incurred in performing
Lessee's obligations which Lessee failed to perform; and (iii) all Rentals and
other net sums required hereunder to be paid by Lessee during the remainder of
the Term, diminished by any net sums thereafter received by Lessor through
reletting the Premises during such period, after deducting all costs incurred by
Lessor in reletting the Premises.  If Lessor elects to proceed under this
Section 17B(5), Lessor may remove all of Lessee's property from the Premises and
store the same in a public warehouse or elsewhere at the cost of, and for the
account of, Lessee, without becoming liable for any loss or damage which may be
occasioned thereby.  Lessor's right of re‑entry shall become effective
immediately upon an Event of Default and Lessee hereby waives any waiting period
or right to cure that may otherwise be available by Law.  Lessor shall use
reasonable efforts to relet the Premises on such terms as Lessor, in its
reasonable discretion, may determine (including a term different from the Term,
rental concessions, and alterations to, and improvement of, the Premises);
however, Lessor shall not be obligated to relet the Premises before leasing
other portions of the Property.  Lessor shall not be liable for, nor shall
Lessee's obligations hereunder be diminished because of Lessor's failure to
relet the Premises or to collect rent due for such reletting.  Lessee shall not
be entitled to the excess of any consideration obtained by reletting over the
Rentals due hereunder.  Reentry by Lessor in the Premises shall not affect
Lessee's obligations hereunder for the unexpired Term; rather, Lessor may, from
time to time, bring an action against Lessee to collect amounts due by Lessee,
without the necessity of Lessor's waiting until the expiration of the Term. 
Unless Lessor delivers written notice to Lessee expressly stating that it has
elected to terminate this Lease, all actions taken by Lessor to dispossess or
exclude Lessee from the Premises shall be deemed to be taken under this Section
17B(5).  If Lessor elects to proceed under this Section 17B(5), it may at any
time elect to terminate this Lease under Section 17B(4).



 
15

--------------------------------------------------------------------------------



          

(6)          Lessor may exercise any other legal or equitable right or remedy
which it may have.
(7)          Notwithstanding the provisions of Section 17B(3) above and
regardless of whether an Event of Default shall have occurred, Lessor may
exercise the remedy described in Subsection 17B(3) without any notice to Lessee
if Lessor, in its good faith judgment, believes it would be injured by failure
to take rapid action or if the unperformed obligation of Lessee constitutes an
emergency.
(8)          Any costs and expenses incurred by Lessor (including, without
limitation, attorneys' fees) in enforcing any of its rights or remedies under
this Lease shall be deemed to be Additional Rent and shall be repaid to Lessor
by Lessee upon demand.
C.          Damages.
If this Lease is terminated by Lessor pursuant to Section 17B above, Lessee
nevertheless shall remain liable for all Rentals and damages which may be due or
sustained by Lessor, and all reasonable costs, fees and expenses including, but
not limited to, attorney's fees, costs and expenses incurred by Lessor in
pursuit of its remedies hereunder, or in renting the Premises to others from
time to time and an amount or amounts equal to the total accelerated Rentals
which, but for termination of this Lease, would have become due during the
remainder of the Term, less the amount or amounts of rental, if any, which
Lessor shall receive during such period from others to whom the Premises may be
rented, in which case such liquidated damages shall be computed and payable at
Lessor's option either in an accelerated lump sum payment in an amount equal to
the total Rentals due for the remaining Term of the Lease, or payment in monthly
installments, in advance, on the first day of each calendar month following
termination of the Lease and continuing until the date on which the Term, would
have expired but for such termination, and any suit or action brought to collect
any such liquidated damages for any month shall not in any manner prejudice the
right of Lessor to collect any liquidated damages for any subsequent month by a
similar proceeding.
If this Lease is terminated pursuant to Section 19B, subject to the terms and
conditions of the Master Lease, Lessor may relet the Premises or any part
thereof, alone or together with other premises, for such term or terms (which
may be greater or less than the period which otherwise would have constituted
the balance of the Term) and on such terms and conditions (which may include
concessions or free rent and alterations of the Premises as Lessor, in its
absolute discretion, may determine), but Lessor shall not be liable for, nor
shall Lessee's obligations hereunder be diminished by reason of, any failure by
Lessor to relet the Premises or any failure by Lessor to collect any rent due
upon such reletting.



 
16

--------------------------------------------------------------------------------





D.          Assignment in Bankruptcy.
In the event of an assignment by operation of law under the federal Bankruptcy
Code, or any state bankruptcy or insolvency law and Lessor elects not to
terminate this Lease under Section 19B, the assignee shall provide Lessor with
adequate assurance of future performance of all of the terms, conditions and
covenants of the Lease, which shall include, but which shall not be limited to,
assumption of all the terms, covenants and conditions of the Lease by the
assignee and the making by the assignee of the following express covenants to
Lessor:
(1)          That assignee has sufficient capital to pay the Rentals and other
charges due under the Lease for the entire Term; and
(2)          That assumption of the Lease by the assignee will not cause Lessor
or Master Landlord to be in violation or breach of any provision in any other
lease, financing agreement or operating agreement related to the Property; and
(3)          That such assignment and assumption by the assignee will not
substantially disrupt or impair any existing lessee mix in the Property.
E.          Default Rate.
The term "Default Rate" shall mean an annual rate of interest equal to the prime
rate of interest as published in the Wall Street Journal, from time to time,
plus three percent (3%) per annum or the maximum interest rate permitted by law,
whichever is lower.
18.          DEFAULT BY LESSOR; NOTICE TO MORTGAGEE.
A.          Lessor shall be in default of this Lease if it (i) fails or refuses
to perform any provision of this Lease that it is obligated to perform if the
failure to perform is not cured within thirty (30) days after notice of the
default has been given by Lessee to Lessor or (ii) is in default under the
Master Lease, subject to any applicable cure period.  If Lessee at any time, by
reason of Lessor's default, pays any sum or does any act that requires the
payment of any sum, the sum paid by Lessee shall be due immediately from Lessor
to Lessee at the time the sum is paid.  Lessee's remedies shall be limited to
actual damages plus interest thereon at the Default Rate.
B.          After receiving written notice from any person, firm or other
entity, that such entity holds a mortgage which includes as part of the
mortgaged premises the Premises, Lessee shall, so long as such mortgage is
outstanding, be required to give to such holder the same notice as is required
to be given to Lessor under the terms of this Lease, but such notice may be
given by Lessee to Lessor and such holder concurrently.  It is further agreed
that such holder shall have the same opportunity to cure any default, and the
same time within which to effect such curing, as is available to Lessor, plus an
additional ten (10) days, which cure period shall run from the date that Lessee
gives notice to such holder, and if necessary, to cure such a default, such
holder shall have access to the Premises upon reasonable prior notice to Lessee.



 
17

--------------------------------------------------------------------------------





19.          SIGNS; DIRECTORY.
A.          Lessor shall use commercially reasonable efforts to cause Master
Landlord, at Lessee's sole cost and expense, to place Lessee's name and suite
number on the Building standard sign and on or beside the entrance door to the
Premises.  Except for signs which are located wholly within the interior of the
Premises and not visible from the exterior of the Premises, no signs shall be
placed on the Property without Lessor's and Master Landlord's prior written
consent.  All signs installed by Lessee shall be maintained by Lessee in good
condition and Lessee shall remove all such signs at the termination of this
Lease and shall repair any damage caused by such installation, existence or
removal.
20.          COMMISSIONS.
The parties hereto agree that no real estate commissions shall be payable by
either party to this Lease unless such party has agreed in writing with a
licensed real estate broker to pay such commission.  Each party shall hold the
other party harmless from all damages resulting from any claims that may be
asserted against the other party by any broker, finder or other person with whom
the other party has or purportedly has dealt.  Notwithstanding anything to the
contrary contained herein, Lessor shall pay a commission to Newmark Grubb Knight
Frank pursuant to the terms of a separate commission agreement.
21.          WAIVER.
No waiver or acquiescence by either Lessor or Lessee of any breach of this Lease
shall be binding upon the party making such waiver unless in writing.  In
addition, any such written waiver shall not be considered to be a waiver of any
other or subsequent breach.
22.          NOTICES.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be personally delivered or sent to the
address set forth below by registered or certified mail, postage prepaid, return
receipt requested, or by a recognized overnight delivery service, or delivered
or sent by facsimile and shall be deemed received (i) if personally delivered,
the date of delivery to the address of the person to receive such notice (ii) if
mailed three (3) business days after the date of posting by U.S. Mail, (iii) if
given by Federal Express, Airborne Express or a similar overnight delivery
service, the following business day, or (iv) if sent by telex or telecopy, when
confirmation of delivery is received:

Lessor:
Luigi Bormioli Corporation
Attention:  Chief Financial Officer
41 Madison Avenue, 22nd Floor
New York, NY  10010


 


 
18

--------------------------------------------------------------------------------



 
With a copy to:
The Tannenbaum Law Group, LLC
Attn: Gary Tannenbaum, Esquire
600 West Germantown Pike, Suite 400
Plymouth Meeting, PA  19462
Tel:  610-940-1656
Fax:  302-298-0828

Lessee:
Strata Skin Sciences, Inc.

Attn:  Jay Sturm, Esquire, General Counsel

100 Lakeside Drive

Suite 100

Horsham, PA 19044

Tel:  610-219-3600

Fax:  610-219-3209



With a copy to:
Stevens & Lee, P.C.
Attn: Joseph E. Wolfson, Esquire
1818 Market Street
29th Floor
Philadelphia, PA  19103
Tel:  215-575-0100
Fax:  215-851-0214
23.          SUCCESSORS AND ASSIGNS.
All rights, obligations and liabilities herein given to, or imposed upon the
respective parties hereto, shall extend to and bind the several and respective
heirs, executors, administrators, successors, sub‑lessees and assigns of said
parties, subject to the provisions of Section 18 hereof; and, if there shall be
more than one (1) Lessee, they shall all be bound jointly and severally by the
terms, covenants and agreements herein.  No rights, however, shall inure to the
benefit of any assignee of Lessee unless the assignment to such assignee has
been approved by Lessor in writing as aforesaid.
24.          SECURITY DEPOSIT.  Lessee has deposited with the Lessor the sum of
Fifteen Thousand Six Hundred Forty‑Two and 64/100 ($15,642.64) Dollars (the
"Deposit") to be held by Lessor as security for Lessee's satisfactory
performance of the terms, covenants and conditions of this Lease including the
payment of Base Rent and Additional Rent.
 


 
19

--------------------------------------------------------------------------------





A.          Application of the Deposit.  Lessor may use, apply or retain the
whole or any part of the Deposit to the extent required for the payment of any
Base Rent or any other sum as to which Lessee is in Default or for any sum which
Lessor may expend or may be required to expend by reason of Lessee's Default in
respect of any of the terms, covenants and conditions of this Lease including
any damages or deficiency in the re‑letting of the Premises or other reentry by
Lessor.
B.          Replenishment of the Deposit.  If Lessor uses, applies or retains
the whole or any part of the Deposit, Lessee shall replenish the Deposit to its
original sum of Fifteen Thousand Six Hundred Forty‑Two and 64/100 ($15,642.64)
Dollars five (5) business days after being notified by the Lessor of the amount
due.  An Event of Default shall occur if the amount due is not paid within the
required time period.
C.          Transfer of Property.  In the event of a sale or leasing of the
Property or any part thereof, of which the Premises form a part, Lessor shall
have the right to transfer the Deposit to the vendee or lessee and Lessor shall
ipso facto be released by Lessee from all liability for the return of said
Deposit; and Lessee agrees to look solely to the new Lessor for the return of
said Deposit; and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the Deposit to a new Lessor.
D.          Prohibition on Lessee Assignment.  Lessee covenants that it shall
not assign or encumber the Deposit given to Lessor pursuant to this Lease. 
Neither Lessor, its successors or assigns shall be bound by any such assignment
or encumbrance or any attempted assignment or encumbrance.
E.          When Returned.  In the event Lessee shall fully and faithfully
comply with all the terms, covenants and conditions of this Lease, any part of
the Deposit not used or retained by Lessor shall be returned to Lessee within
ten (10) days after the later of (i) the termination date of this Lease, and
(ii) the date Lessee vacates the Premises which obligation to return the Deposit
shall survive the expiration or termination of this Lease.
25.          CERTIFICATES.
Lessee shall, upon request from Lessor, at any time and from time-to-time,
execute, acknowledge and deliver to Lessor a written certificate within seven
(7) business days of the request therefor certifying as follows:
(a)          That this Lease is unmodified and in full force and effect (or, if
there has been a modification, stating the nature thereof and that the Lease is
in full force and effect as modified);
(b)          That Lessee has accepted and occupied the Premises and the
Commencement Date and Rent Commencement Date;
(c)          That to the best of Lessee's knowledge, there are no uncured
defaults on the part of Lessor (or if any such defaults exist, the specific
nature and extent thereof);
(d)          That Lessee has no claim or offset against Lessor;


 
20

--------------------------------------------------------------------------------



          

(e)          The date to which Rentals have been paid in advance, if any; and
(f)          Such other matters as Lessor or Lessor's lender may reasonably
request.
Any certificate may be relied upon by any prospective purchaser of the Property
and any prospective mortgagee of the Property.
26.          SURRENDER AND HOLDING OVER.
Lessee, upon expiration or termination of this Lease, either by lapse of time or
otherwise, agrees peaceably to surrender to Lessor the Premises in broom-clean
condition and in good repair as required by Section 9, above.  In the event that
Lessee shall fail to surrender the Premises upon demand, Lessor, in addition to
all other remedies available to it hereunder, shall have the right to receive,
as liquidated damages for all the time Lessee shall so retain possession of the
Premises or any part thereof, an amount equal to twice the Base Rent and
Additional Rent specified in Section 3, above, and as applied to such period.
27.          FORCE MAJEURE.
In the event that Lessor or Lessee shall be delayed, or hindered or prevented
from the performance of any act required hereunder, by reason of governmental
restrictions, scarcity of labor or materials, or for other reasons beyond the
control of the party claiming force majeure, the performance of such act shall
be excused for the period of delay, and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay. 
The provisions of this section 27 shall not apply to either party's monetary
obligations under this Lease.
28.          LIMITATION OF LESSOR'S LIABILITY.
In the event Lessor shall assign the interest of Lessor in and to this Lease or
the Master Lease, all liabilities and obligations on the part of Lessor under
this Lease accruing after such conveyance shall, subject to the provisions of
Section 24C of this Lease, be solely the obligations of the new lessor under
this Lease or the new lessee under the Master Lease, as applicable.
29.          COVENANT OF QUIET ENJOYMENT.
Lessor covenants and agrees that Lessee upon paying the Rentals herein reserved
and performing and observing the covenants, conditions and agreements hereof
upon the part of Lessee to be performed and observed, shall and may peaceably
hold and enjoy the Premises during the Term hereof, without any interruption or
disturbance from Lessor, or anyone claiming by, through or under Lessor,
subject, however, to the terms of this Lease.  This covenant shall be construed
as running with the land to and against subsequent owners and successors in
interest, and is not, nor shall it operate or be construed as a personal
covenant of Lessor, except to the extent of Lessor's interest in the Premises
and only so long as such interest in the Premises shall continue, and thereafter
this covenant shall be binding only upon such subsequent owners and successors
in interest, to the extent of their respective interests, as and when they shall
acquire the same, and only so long as they shall retain such interest.


 
21

--------------------------------------------------------------------------------





30.          MASTER LEASE.
A.          Lessee acknowledges that Lessor, as tenant, is currently leasing the
Premises from RVOP I LP, as landlord ("Master Landlord"), pursuant to an
Agreement of Lease dated December 22, 2003 as amended by a First Amendment to
Lease Agreement dated August 11, 2015 between Liberty Property Limited
Partnership, predecessor in interest to landlord ("Original Master Landlord"),
and Lessor, as tenant, as assigned by Original Master Landlord to Master
Landlord pursuant to an assignment dated December 3, 2015 (hereinafter
collectively, the "Master Lease").  Lessor and Lessee acknowledge that the terms
and conditions of this Lease are under and subject to the terms and conditions
of the Master Lease, and Lessee agrees to be bound by all of the non-monetary
obligations of the Master Lease.  Lessee shall have no monetary obligations with
respect to the Master Lease, however,  except as may be specifically set forth
herein. This Lease is conditioned on Master Landlord's consent hereto.  Lessor
agrees to use commercially reasonable efforts to obtain Master Landlord's
written consent to this Lease in the form attached hereto as Exhibit "C" within
thirty (30) days of the Execution Date (such consent, in the form attached
hereto as Exhibit "C", the "Master Landlord Consent").  If Lessor is unable to
obtain the Master Landlord Consent within thirty (30) days of the Execution Date
then (i) this Lease shall automatically terminate and be of no further force and
effect, (ii) the Deposit shall be immediately refunded by Lessor to Lessee,
(iii) the amount on deposit in the Escrow Deposit shall be distributed by Lessee
to Lessor and Lessee in accordance with the provisions of this Agreement, and
(iv) upon such refund and distribution, neither party shall have any further
rights or obligations under this Lease.
31.          MISCELLANEOUS.
A.          Construction.  The words "Lessor" and "Lessee" shall mean,
respectively, all parties Lessor or Lessee, regardless of number, and the word
"he" shall be synonymous with "she", "it" and "they"; and the word "his" shall
be synonymous with "her", "its" and "their".  Where appropriate, the singular
shall include the plural.
B.          Entire Agreement.  This Lease and any and all Exhibits hereto set
forth all of the covenants, promises, agreements, conditions and undertakings
between Lessor and Lessee concerning the Premises, and Lessor and Lessee hereby
acknowledge and agree that neither Lessor nor Lessee has made any covenants,
promises or agreements to the other party hereto except those specifically set
forth herein.
C.          Amendments.  This Lease may only be modified by a writing executed
by both Lessor and Lessee.
D.          No Option.  The submission of this Lease for examination does not
constitute a reservation of or option for the Premises and this Lease shall
become effective only upon execution and delivery thereof by both parties.



 
22

--------------------------------------------------------------------------------





E.          Applicable Laws.  This Lease and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws provisions. 
Venue on any action arising out of this Lease will be proper only in the Court
of Common Pleas of Montgomery County, Pennsylvania or the United States District
Court for the Eastern District of Pennsylvania.
F.          WAIVER OF JURY TRIAL.  LESSOR AND LESSEE HEREBY MUTUALLY WAIVE ANY
RIGHTS WHICH EITHER MAY HAVE TO REQUEST A JURY TRIAL IN ANY PROCEEDING AT LAW OR
IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION.

     /s/ DS  
Initial
    /s/ MCH  
Initial



G.          Integration.  This Lease represents the final and complete agreement
between Lessor and Lessee.  Any oral or written promise or representation made
by either party prior to the signing of this Lease and not included in this
Lease is not enforceable and shall have no effect on this Lease.
H.          Time of Essence.  Time is of the essence of each provision of this
Lease.
I.          Exhibits.  All Exhibits referred to herein are attached to this
Lease and incorporated by reference herein as though set forth in full.
J.          Authority.  If Lessor or Lessee is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with the by-laws and pursuant to a duly enacted
resolution of said corporation, and that this Lease is binding upon said
corporation.
K.          No Warranty.  This Lease does not guarantee a continuance of light
and air over the Premises or any space adjoining the Premises.
L.          No Joint Venture.  Any intention to create a joint venture or
partnership is hereby expressly disclaimed.
M.          Execution Date.  Whenever this Lease refers to "the date of this
Lease" or "the date this Lease has been executed" or "final execution of this
Lease", or any variation thereof, such date shall refer to the Execution Date as
such date shall be inserted in the first paragraph of this Lease.



 
23

--------------------------------------------------------------------------------





N.          Construction of Lease.  Both parties hereto acknowledge that they
have had the benefit of independent counsel with regard to this Lease and that
this Lease has been prepared as a result of the joint efforts of all parties and
their respective counsel.  Accordingly, both parties agree that the provisions
of this Lease shall not be construed or interpreted against any party hereto
based upon authorship.
IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above-written.
WITNESS/ATTEST:
 
LESSOR:
 
   
LUIGI BORMIOLI CORPORATION
 
     September 28, 2108      
 
By:   /s/ Davide Sereni                            
   
Name:  Davide Sereni
   
Title:Exec. V.P. & Gen. Mgr.






   
LESSEE:
 
   
STRATA SKIN SCIENCES, INC
 
     September 28, 2108      
 
By:   /s/ Matthew C. Hill                
   
Name:  Matthew C. Hill
   
Title:  CFO



                



 
24

--------------------------------------------------------------------------------



Exhibit "A"
FLOOR PLAN





--------------------------------------------------------------------------------



Exhibit "B"
RENT RIDER
BASE RENT
 
LEASE YEARS
   
Rent per sq. ft.
   
Annually
   
Monthly
                         
1
   
$
22.05
   
$
187,711.65
   
$
15,642.64
   
2
   
$
22.80
   
$
194,096.40
   
$
16,174.70
   
3
   
$
23.55
   
$
200,481.15
   
$
16,706.76
   
4
   
$
24.30
   
$
206,865.90
   
$
17,238.82
                               
Renewal Term
                                                         
5
   
$
25.05
   
$
213,250.65
   
$
17,770.89
   
6
   
$
25.80
   
$
219,635.40
   
$
18,302.95
                               






--------------------------------------------------------------------------------



Exhibit "C"
MASTER LANDLORD CONSENT


CONSENT TO SUBLEASE


Tenant Name:          Luigi Bormioli Corporation
Premises:                  5 Walnut Grove Drive, Suite 140, Horsham, PA  19044
Sublessee Name:     Strata Skin Sciences, Inc.




This Consent to Sublease (this "Consent") is dated as of this 28th day of
September, 2018, and is entered into by and between RV OP 1 LP, a Delaware
limited partnership ("Landlord"), LUIGI BORMIOLI CORPORATION, a Pennsylvania
corporation ("Tenant"), and STRATA SKIN SCIENCES, INC., a Delaware corporation
("Sublessee").  Landlord and Tenant are parties under that certain Lease
Agreement dated December 22, 2003 (the "Original Lease") entered into by and
between Liberty Property Limited Partnership, (Landlord's
predecessor-in-interest) and Tenant, as amended by that certain First Amendment
to Lease Agreement dated August 11, 2015 (the "First Amendment" and together
with the Original Lease, collectively, the "Lease") for Suite 140 (the
"Premises") consisting of approximately 8,513 rentable square feet of space
located within Landlord's building identified as 5 Walnut Grove Drive, Horsham,
PA  19044 (the "Building").  Tenant, as sublessor, desires to sublease to
Sublessee all of the Premises (the "Subpremises") under and pursuant to that
certain Sublease Agreement dated as of September 28, 2018, a copy of which is
attached hereto and made a part hereof as Exhibit "A" (the "Sublease"). 
Pursuant to the terms of Section 18 of the Original Lease, Tenant shall not
enter into or permit any Transfer, as defined in the Original Lease, without
Landlord's consent.  Tenant and Sublessee are now requesting Landlord to consent
to the Sublease for the Subpremises by and between Tenant and Sublessee.  In
consideration of, and as a material inducement to, Landlord to enter into this
Consent, Landlord does hereby grant its consent to such Sublease, subject to and
specifically conditioned upon Tenant's and Sublessee's acknowledgment and
acceptance of the following terms, conditions and obligations set forth in this
Consent. Sublessee confirms that it has reviewed the Lease with any legal
counsel of its choosing and understands all the obligations set forth therein.


1.
Defined Terms.  All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.



2.
Lease.



(a)
Landlord represents and warrants to Sublessee that attached hereto as Exhibit
"B" is a true and correct copy of the Lease.




--------------------------------------------------------------------------------





(b)
As of the date hereof, to Landlord's present actual knowledge without
independent investigation, Landlord has not received any written notice from
Tenant of any breach of, or default under, the Lease by Landlord, and Landlord
knows of no event or condition which, with the passage of time or the giving of
notice or both, would constitute such a breach or default by Landlord under the
Lease.



(c)
As of the date hereof, to Landlord's present actual knowledge without
independent investigation, Tenant is not in breach of, or default under, the
Lease, and Landlord knows of no event or condition which, with the passage of
time or the giving of notice or both, would constitute such a breach or default
by Tenant under the Lease.  Notwithstanding the foregoing, any statement
contained in the first sentence of this Section 2(c) shall not subject Landlord
to damages or other liabilities if such statement is found to be untrue, or
constitute a waiver or relinquishment by Landlord of any rights or remedies
Landlord may have against Tenant under the Lease or this Consent regarding any
past, present or future Tenant defaults under the Lease or this Consent, if any.



3.
No Release.  This Consent shall in no way release Tenant or any person or entity
claiming by, through or under Tenant, including Sublessee, from any of its
covenants, agreements, liabilities and duties under the Lease (including,
without limitation, all duties to cause and keep Landlord and others named or
referred to in the Lease fully insured and indemnified with respect to any acts
or omissions of Sublessee or its Agents or other matters arising by reason of
the Sublease or Sublessee's use or occupancy of the Premises, or any part
thereof), as the same may be amended from time to time, without respect to any
provision to the contrary in the Sublease.



4.
Tenant's Continuing Liability.  Tenant shall continue to be liable to Landlord
for any event of default under the Lease, whether such event of default is
caused by Tenant or Sublessee or anyone claiming by or through either Tenant or
Sublessee, but the foregoing shall not be deemed to restrict or diminish any
right which Landlord may have against Sublessee pursuant to the Lease, in law or
in equity for violation of the Lease or otherwise, including, without
limitation, the right to enjoin or otherwise restrain any violation of the Lease
by Sublessee.



5.
Specific Provisions of Lease and Sublease.  This Consent consenting to the
Sublease does not constitute approval by Landlord of any of the provisions of
the Sublease or any related instrument; nor shall the Sublease or any related
instrument be construed to amend the Lease in any respect, any purported
modifications being solely for the purpose of setting forth the rights and
obligations as between Tenant and Sublessee.  From and after the date of the
Sublease Tenant ratifies all obligations of Tenant under the Lease.




--------------------------------------------------------------------------------






(a)
Sublessee and Tenant shall comply with all provisions of the Lease, including
without limitation relating to use and occupancy of the Property and the
Premises, and Sublessee and Tenant agree to keep Landlord, Workspace Property
Management, L.P., Workspace Property Trust, L.P., and others named or referred
to in the Lease fully insured as additional named insured, and as set forth in
Section 7(c)(ii) of the Original Lease, and to indemnify Landlord, Workspace
Property Management, L.P., and Workspace Property Trust, L.P., pursuant to the
same indemnification of Landlord by Tenant as set forth in Section 15 of the
Original Lease; provided, that notwithstanding anything to the contrary
contained herein, Sublessee shall have no obligation whatsoever under the Lease
for any matter first arising after the earlier of (A) the expiration of the Term
(as defined in Section 2 of the Sublease), as the same may be extended by the
Renewal Term (as defined in Section 2 of the Sublease) or (B) the earlier
termination of the Sublease.




(b)
In the event of any act or failure to act by Sublessee or its Agents that would
be considered or deemed to be an event of default under the Lease, or if
Landlord elects to require Sublessee to attorn to Landlord for the remainder of
the term of the Sublease under Section 11 of this Consent and thereafter,
Sublessee commits an event of default under the Lease, then in addition to the
remedies available to Landlord against Tenant, Landlord shall have the right of
direct action against Sublessee pursuant to the same remedies as are available
to Landlord against Tenant; provided however, that notwithstanding anything to
the contrary contained herein, (i) Sublessee shall have no obligation for a
monetary default under the Lease in excess of its monetary obligations defined
as the "Rentals" under Section 3 of the Sublease; and (ii) Sublessee's occupancy
of the Subpremises shall be limited to the Term as set forth under Section 2 of
the Sublease, unless sooner terminated or renewed as provided for therein.




(c)
Tenant and Sublessee agree that the Sublease or any other instrument shall not
provide for rental or other payment based, in whole or in part, on the net
income or profits derived by any person or entity from the space leased, used,
occupied or utilized, and any such purported sublease or other instrument shall
be absolutely void and ineffective as a conveyance of any right or interest in
the possession, use, occupancy or utilization of the Premises or any part
thereof.



(d)          Throughout the Term, Tenant shall make the payments described, in
the manner set forth in, Section 18(c)(ii) of the Original Lease.





--------------------------------------------------------------------------------





6.
Certain Matters Regarding Lease.  Landlord hereby agrees explicitly on Tenant's
behalf, (A) that subject to Section 8 of this Consent below, it may accept
directly from Sublessee payments of Minimum Annual Rent and Annual Operating
Expenses; provided, that at no time shall Sublessee have any obligation to make
such payments unless Landlord elects and demands Sublessee to attorn to the
Lease under and subject to the terms and conditions of Section 11 below in which
event Sublessee's obligation shall be limited in amount as set forth in Section
11 below, and (B) that Landlord will (i) accept communications directly from,
and will communicate directly with, Sublessee with regard to maintenance,
repairs and replacement that may be the responsibility of Landlord under the
Lease, and (ii) will perform and make, as applicable, all such maintenance,
repairs and replacement when and as required by the Lease upon request via
electronic mail made by Sublessee to Landlord's property manager, Kate Wertz at
kwertz@workspaceproperty.com, and otherwise made  in accordance with the
provisions of the Lease.



7.
Sublessee's Signage.  Landlord hereby agrees explicitly on Tenant's behalf that
Landlord shall, at Sublessee's sole cost and expense, place Sublessee's name and
suite number on the Building standard sign for the Subpremises and on or beside
the entrance door to the Subpremises under and subject to the terms and
conditions of Section 8 of the Original Lease except for the requirement of
consent to such signage which is hereby granted by Landlord.  Sublessee shall be
required to remove such signage at the expiration or earlier termination of the
Sublease in accordance with and under and subject to the requirements concerning
such removal as set forth in Section 8 of the Original Lease.



8.
Notice of Default; Cure Rights.  Landlord hereby agrees explicitly on Tenant's
behalf (A) to concurrently provide a copy of all default notices, if any, to
Tenant under the Lease to Sublessee at Sublessee's address set forth in the
Sublease or such other address as Sublessee may provide to Landlord in writing
in accordance with the notice provisions set forth in the Lease and (B) that
Sublessee shall have the same period as afforded to Tenant under the Lease to
cure any default by Tenant, which shall run concurrently with Tenant's cure
period(s).  In the event Sublessee elects to cure a monetary event of default by
Tenant under the Lease, Landlord agrees it will accept such payment directly
from Sublessee on behalf of Tenant.



9.
Limited Consent.  This Consent is and shall be deemed limited solely to the
Sublease, Tenant and Sublessee, and Landlord reserves the right to consent or to
withhold consent and all other rights under the Lease with respect to any other
matters including, without limitation, any proposed alterations and any further
or additional subleases, assignments or transfers of the Lease or any interest
therein or thereto including, without limitation, a sub-sublease or any
assignment of the Sublease.




--------------------------------------------------------------------------------







10.
Subordination.  The Sublease is, in all respects, subject and subordinate to the
Lease, as the same may be amended from time to time.  Furthermore: (i) in the
case of any conflict between the provisions of this Consent or the Lease and the
provisions of the Sublease, the provisions of this Consent or the Lease, as the
case may be, shall prevail unaffected by the Sublease; and (ii) in the case of
any conflict between the provisions of this Consent and the provisions of the
Lease, the provisions of this Consent shall prevail.



11.
Termination of Lease.  If, at any time prior to the expiration of the term of
the Sublease, the Lease shall expire or be terminated for any reason (or
Tenant's right to possession shall terminate without termination of the Lease),
the Sublease shall terminate simultaneously.  However, Sublessee agrees, at the
election and upon written demand of Landlord, and not otherwise, to attorn to
Landlord for the remainder of the term of the Sublease, such attornment to be
upon all of the terms and conditions of the Lease, except that the rent sums set
forth in the Sublease shall be substituted for the Minimum Annual Rent and
Annual Operating Expenses set forth in the Lease.  The foregoing provisions of
this Section 11 shall apply notwithstanding that, as a matter of law, the
Sublease may otherwise terminate upon the termination of the Lease and shall be
self-operative upon such written demand of Landlord, and no further instrument
shall be required to give effect to such provisions.  Upon the request of
Landlord, however, Sublessee agrees to execute, from time to time, documents in
confirmation of the foregoing provisions of this Section 11 satisfactory to
Landlord in which Sublessee shall acknowledge such attornment and shall set
forth the terms and conditions of its tenancy.



12.
Services.  Tenant agrees that Landlord, at its sole election, may furnish to the
Subpremises services requested by Tenant on Sublessee's behalf other than or in
addition to those to being provided under the Lease, and bill the Tenant
directly for such services.  Tenant agrees to pay Landlord, as additional Rent
under the Lease, all such sums due for the additional services contemplated
herein pursuant to Section 7(g) of the Original Lease.  If Tenant shall fail to
do so, however, Sublessee agrees to pay such amounts to Landlord upon demand,
and the failure to pay the same upon demand shall be an event of default under
the Lease.  Should Landlord deal directly with Sublessee pursuant to this
Section 12 or otherwise, it is understood and agreed that such dealings are
explicitly on Tenant's behalf.






--------------------------------------------------------------------------------





13.
No Waiver; No Privity.  Nothing herein contained shall be deemed a waiver of any
of Landlord's rights under the Lease or be construed to impair or modify any
right otherwise exercisable by Landlord, whether under the Lease, any other
agreement or in law.  In no event, however, shall Landlord be deemed to be in
privity of contract with Sublessee or owe any obligation or duty to Sublessee
under the Lease or otherwise, any duties of Landlord under the Lease being in
favor of, for the benefit of and enforceable solely by Tenant, except to the
extent arising from and after the exercise of Landlord's rights in Section 11 of
this Consent.



14.
No Options. Any options to renew the Term or expand the Premises provided to
Tenant in the Lease shall not be extended to or exercised by Sublessee.



15.
Notices.  Sublessee agrees promptly to deliver a copy to Landlord of all notices
of default and all other notices sent to Tenant under the Sublease, and Tenant
agrees promptly to deliver a copy to Landlord of all such notices sent to
Sublessee under the Sublease.  All copies of any such notices shall be delivered
to Landlord in accordance with the notice provisions set forth in Section 27 of
the Original Lease to:



c/o Workspace Property Trust
700 Dresher Road, Suite 150
Horsham, PA 19044
Attention:  Anthony A. Nichols, Jr., Senior Vice President


With a copy to:


c/o Workspace Property Trust
700 Dresher Road, Suite 150
Horsham, PA 19044
Attention:  Nelson W. Way, Leasing Representative


16.
Parties Bound; Payment of Expenses.  By executing this Consent, Tenant and
Sublessee acknowledge and agree: (a) to be bound by all of the terms and
conditions of this Consent; and (b) that Landlord shall not be bound by this
Consent unless Landlord receives from Tenant or Sublessee all of the documents
and information required under Section 18 of the Original Lease, including
without limitation: (i) current certified financial statements of Sublessee;
(ii) a fully executed copy of the Sublease; (iii) an original copy of this
Consent, (iv) a certificate of insurance evidencing Sublessee's compliance with
the insurance requirements of Tenant under the Lease, and (v) timely payment for
Landlord's reasonable administrative and legal expenses incurred in connection
with this Consent.  All times are of the essence.






--------------------------------------------------------------------------------





17.
Confession of Judgment.



(a)          Tenant and Sublessee agree to be bound to the following confession
of judgment provision as "Tenant".  When the Lease and the Term or any extension
thereof shall have been terminated on account of any default by Tenant, or when
the Term or any extension thereof shall have expired, Tenant hereby authorizes
any attorney of any court of record of the Commonwealth of Pennsylvania to
appear for Tenant and for anyone claiming by, through or under Tenant and to
confess judgment against all such parties, and in favor of Landlord, in
ejectment and for the recovery of possession of the Premises, for which the
Lease or a true and correct copy thereof shall be good and sufficient warrant. 
AFTER THE ENTRY OF ANY SUCH JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON
WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING.  If for any reason after
such action shall have been commenced it shall be determined and possession of
the Premises remain in or be restored to Tenant, Landlord shall have the right
for the same default and upon any subsequent default(s) or upon the termination
of this lease or Tenant's right of possession as herein set forth, to again
confess judgment as herein provided, for which the Lease or a true and correct
copy thereof shall be good and sufficient warrant.


(b)          Only Tenant shall be bound to the following confession of judgment
provision unless and until such time as Landlord exercises its rights under
Section 11 of this Consent and elects to require Sublessee to attorn to Landlord
for the remainder of the term of the Sublease, in which case, both Tenant and
Sublessee agree to be bound by the following confession of judgment provision. 
If Tenant shall default in the payment of the Rent due hereunder, Tenant hereby
authorizes any attorney of any court of record of the Commonwealth of
Pennsylvania to appear for Tenant and to confess judgment against Tenant, and in
favor of Landlord, for all sums due hereunder plus interest, costs and an
attorney's collection commission equal to the greater of 10% of all such sums or
$1,000, for which the Lease or a true and correct copy thereof shall be good and
sufficient warrant; provided, however, that Sublessee shall have no obligation
for a monetary default under the Lease in excess of its monetary obligations
defined as the "Rentals" under Section 3 of the Sublease.



--------------------------------------------------------------------------------





TENANT UNDERSTANDS THAT THE FOREGOING PERMITS LANDLORD TO ENTER A JUDGMENT
AGAINST TENANT WITHOUT PRIOR NOTICE OR HEARING.  ONCE SUCH A JUDGMENT HAS BEEN
ENTERED AGAINST TENANT, ONE OR MORE WRITS OF EXECUTION OR WRITS OF GARNISHMENT
MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING,
AND, PURSUANT TO SUCH WRITS, LANDLORD MAY CAUSE THE SHERIFF OF THE COUNTY IN
WHICH ANY PROPERTY OF TENANT IS LOCATED TO SEIZE TENANT'S PROPERTY BY LEVY OR
ATTACHMENT.  IF THE JUDGMENT AGAINST TENANT REMAINS UNPAID AFTER SUCH LEVY OR
ATTACHMENT, LANDLORD CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE SHERIFF EXECUTING
THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO TENANT BY ANOTHER
ENTITY, LANDLORD CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO LANDLORD IN AN
AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED BY LANDLORD
AGAINST TENANT, PLUS THE COSTS OF THE EXECUTION.  Such authority shall not be
exhausted by one exercise thereof, but judgment may be confessed as aforesaid
from time to time as often as any of said rental and other sums shall fall due
or be in arrears, and such powers may be exercised as well after the expiration
of the initial term of this lease and during any extended or renewal term of the
Lease and after the expiration of any extended or renewal term of the Lease.


(c)          The warrants to confess judgment set forth above shall continue in
full force and effect and be unaffected by amendments to the Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant's obligations or expand the size of the Premises. 
Tenant waives any procedural errors in connection with the entry of any such
judgment or in the issuance of any one or more writs of possession or execution
or garnishment thereon.


(d)          TENANT EXPRESSLY AND ABSOLUTELY KNOWINGLY AND EXPRESSLY WAIVES AND
RELEASES (i) ANY RIGHT, INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE
STATUTE, WHICH TENANT MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD
COMMENCING AN ACTION FOR REPOSSESSION OF THE PREMISES AND (ii) ANY RIGHT WHICH
TENANT MAY HAVE TO NOTICE AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF
TENANT'S PROPERTY OR THEREAFTER AND (iii) TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY FIDUCIARY DUTIES OWED BY LANDLORD TO TENANT UNDER THE PROVISIONS OF 20
PA. C.S.A. §5601 ET SEQ.





--------------------------------------------------------------------------------





18.
Severability.  If any provisions of this Consent shall be declared unenforceable
in any respect, such unenforceability shall not affect any other provision of
this Consent, and each such provision shall be deemed to be modified, if
possible, in such a manner as to render it enforceable and to preserve to the
extent possible the intent of the parties as set forth herein.



19.
No Default.  Tenant acknowledges and agrees that the Lease is in full force and
effect and that, to the best of Tenant's knowledge, (i) Tenant has no claims or
offsets against Rent due or to become due thereunder (ii) all conditions and
agreements under the Lease to be satisfied or performed by Landlord have been
satisfied and performed, (iii) there are no uncured defaults on the part of
Landlord under the Lease, and Tenant has not sent any notice of default to
Landlord under the Lease, and there are no events that have occurred, which,
with the giving of notice and/or the passage of time, would result in a default
by Landlord thereunder, and Tenant has no claim against Landlord under the
Lease.



20.
Full Force.  Except as expressly modified herein, the terms and conditions of
the Lease shall remain unchanged and in full force and effect.



21.
Ministerial Acts.  Each of Landlord, Sublessee and Tenant agrees that it will
not raise or assert as a defense to any obligation under this Consent, the Lease
or the Sublease, or make any claim that this Consent or the Lease or Sublease is
invalid or unenforceable, due to any failure of this Consent or the Lease or the
Sublease to comply with ministerial requirements, including requirements for
corporate seals, attestations, witnesses, notarizations or other similar
requirements, and each party hereby waives the right to assert any such defense
or make any claim of invalidity or unenforceability due to any of the foregoing.



22.
Law. The Consent shall be governed by the Laws of the Commonwealth of
Pennsylvania (without the application of any conflict of laws principles).



23.
Successors and Assigns.  This Consent shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.



24.
Captions.  The captions in this Consent are for convenience only, are not a part
of this Consent and do not in any way define, limit, describe or amplify the
terms of this Consent.




--------------------------------------------------------------------------------





25.
Electronic Signature; Counterparts.  This Consent may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Consent, will constitute a complete and
fully executed original. All such fully executed counterparts will collectively
constitute a single Consent.  This Consent shall become effective on the last of
the dates that are set forth opposite a party's signature below.  Landlord,
Sublessee and Tenant expressly agree that if the signature of any of Landlord,
and/or Sublessee and/or Tenant on this Consent is not an original, but is a
digital, mechanical or electronic reproduction (such as, but not limited to, a
photocopy, fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy),
then such digital, mechanical or electronic reproduction shall be as
enforceable, valid and binding as, and the legal equivalent to, an authentic and
traditional ink-on-paper original wet signature penned manually by its
signatory.





Signature page follows.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound and to bind their
respective successors and assigns, Landlord, Tenant and Sublessee have executed
this Consent.


LANDLORD:


RV OP 1 LP


By:          RV OP GP LLC,
its sole general partner






Date:  September 28, 2018                      By:   /s/ Anthony A. Nichols,
Jr.                    
                                                                                Name:         Anthony
A. Nichols, Jr.
                                                                                Title:          Senior
Vice President


TENANT:
 
                                                                      LUIGI
BORMIOLI CORPORATION          






Date:  September 28, 2018                      By:   /s/ Davide
Sereni                                       
                                                                                Name:         Davide
Sereni
                                                                                Title:          Executive
Vice President
                                                            
                                                                                SUBLESSEE:
                                                            
                                                                      STRATA
SKIN SCIENCES, INC.






Date:  September 28, 2018                    By:    /s/ Matthew C.
Hill                                   
                                                                                Name:           Matthew
C. Hill        
                                                                                Title:            CFO      
 

--------------------------------------------------------------------------------







 